


Exhibit 10.3.4

 

FOURTH ADDENDUM TO LEASE AGREEMENT

 

This Fourth Addendum to Lease Agreement is made this 25th day of May, 2012, by
and between Can Company, LLC, a Maryland limited liability company (hereinafter
the “Landlord”),  and Millennial Media, Inc., a Delaware corporation
(hereinafter the “Tenant”).

 

Reference is made to the Lease and exhibits thereto dated July 11th, 2008,
between Landlord and Tenant, as amended, (hereinafter collectively, the “Lease”)
of a certain space having a rental area of approximately 16,057 sq. ft. of
office space located on the third floor (plus additional space, per the
amendments) and certain additional space on the fourth floor pursuant to the
second and third addenda, in the property known as the Signature Building at the
Can Company, located at 2400 Boston Street, Baltimore, Maryland.

 

WHEREAS, Tenant executed the foregoing Lease with the Landlord; and

 

WHEREAS, the parties desire to add additional space to be part of the “Premises”
of the Lease, and to otherwise modify certain terms of the Lease; and

 

WHEREAS, the parties desire to memorialize the terms of the Lease modification
in writing and this Addendum is being executed in connection therewith.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties do hereby agree as follows:

 

1.                                      That the definition of “Premises” is
hereby modified, and the following shall be added to the current definition of
same, just after the words “Exhibit B”, and before the word “provided”:

 

(i)                                     and also means that certain space having
a rentable area of 940 square feet of rental space in Suite 404 on the 4th floor
and located in the Signature Building at The Can Company, as more particularly
depicted on Exhibit B -4;

 

2.                                      That the Term for the Premises being
added under section 1 shall commence on June 1st, 2012 and shall terminate on
September 30th, 2013.

 

3.  A.  Section 4.1 (a) of the Lease shall be modified by adding the following
table to be applicable only for the portion of the Premises being added
hereunder as depicted on Exhibit B-4, and therefore, Base Rent for such Premises
being added hereunder shall be as follows:

 

Lease Years

 

Rent PSF

 

Annual Rent

 

Monthly Rent

 

6/1/12 – 9/30/12

 

$

21.86

 

$

20,548.40

 

$

1,712.37

 

10/1/12 – 9/30/13

 

$

22.52

 

$

21,168.80

 

$

1,764.07

 

 

--------------------------------------------------------------------------------


 

B.  Tenant shall pay unto Landlord, at the start of the Term for each of the
respective Premises being added hereunder, a sum equal to one (1) months Rent to
be held by Landlord for the faithful performance of Tenant’s obligations under
this Lease.

 

4.                                      Landlord shall include, as part of the
Base Rent set forth in paragraph 3 above, one (1) parking space leased by
Tenant.  All other terms of section 4.1 of the Lease shall be applicable to the
Premises being added hereunder.

 

5.                                      That the following is hereby added to
the end of section 4.3.2, and is applicable only to the Premises being added
hereunder, and this language shall control the Premises being added hereunder,
rather than the existing language in section 4.3.2:

 

Tenant shall pay its proportionate share of increases in Operating Expenses and
Real Estate Taxes over the Base Year.  The Base Year for Operating Expenses
shall be 2009, grossed up to reflect a 95% occupied Building.  The Base Year for
Real Estate Taxes shall be tax year 2009 — 2010.

 

6.                                      That the following section 8(b) shall
replace the existing section 8(b) of the Lease, but only as to the Premises
being added hereunder, and this language shall control the Premises being added
hereunder, rather than the existing language in section 8(b):

 

(b)  Tenant shall be responsible for all electricity to the Premises, including
lights, outlets, VAV boxes, and Tenant’s proportionate share of the air handling
units on the floor, and after-hours HVAC service to the Premises.  Tenant shall
pay for electric current supplied to or used in the Premises.  Landlord may
calculate Tenant’s electric consumption, and calculate the amount due therefore,
in any commercially reasonable manner, both parties acknowledging that there is
not a separate electric meter for the Premises, nor can same be sub-metered. 
Landlord shall not be liable for damages arising as a result of service
interruptions caused by any electric service provider.

 

7.                                      The Premises being added hereunder are
being delivered to the Tenant “where is, as is”.  In addition, Tenant may make
improvements to the Premises, but only after submitting plans of same to
Landlord, and obtaining Landlord’s prior written approval.  Landlord and Tenant
must both agree to any such improvements, and both parties shall utilize
commercial reasonableness and good-faith in seeking approval of any such plans.

 

8.                                      The parties hereto hereby acknowledge
and agree that, in connection with the leasing of the Premises being added
hereunder, Tenant has used the services of David Fields of CBRE.  Any and all
commissions due such brokers shall be paid in accordance with the terms and
conditions set forth in a separate written agreement or agreements between the
Landlord and such broker.  Subject to the foregoing, each party hereto hereby
represents and warrants to the other that, in connection with such leasing, the
party so representing and warranting has not dealt with any real estate broker,
agent or finder, and there is no commission, charge or other compensation due on
account thereof.  Each party hereto shall indemnify and hold harmless the other
against and from any inaccuracy in such party’s representation

 

9.                                      That all terms used in this Addendum to
Lease Agreement shall have the meanings given unto them in the afore-referenced
Lease.

 

10.                               This Addendum to Lease Agreement is effective
as of the date set forth above.

 

2

--------------------------------------------------------------------------------


 

11.                               Waiver of Jury Trial.  Landlord and Tenant,
(collectively, the “Parties”) hereby waive trial by jury in any action or
proceeding to which they or any of them may be a party arising out of or in any
way related to this Addendum to Lease Agreement.  It is understood that this
waiver constitutes a waiver of trial by jury of all claims against all parties
to such actions or proceedings.  This waiver is knowingly, willingly, and
voluntarily made by the Parties, and each party represents that no
representations of fact or opinion have been made by any individual to induce
this waiver of trial by jury or to in anyway modify or nullify its effect.  The
Parties acknowledge and agree that this provision is a specific and material
aspect of this Addendum.  The Parties each represent that it has been
represented in the signing of this Addendum to Lease Agreement and in the making
of this waiver by independent legal counsel, and that it has had an opportunity
to discuss this waiver with counsel.

 

12.                               Except as otherwise modified herein, all of
the terms, covenants and conditions of the afore-referenced Lease shall remain
unchanged.

 

IN WITNESS WHEREOF, the parties hereto have placed their hands and seals hereto
the day and year first above written.

 

WITNESS or ATTEST:

LANDLORD:

 

 

 

THE CAN COMPANY, LLC

 

 

By:

Canton Court, L.L.C., it’s managing member

 

 

 

 

 

 

By:

Hudson Street Real Estate Development, LLP,

 

 

 

Its managing member

 

 

 

 

 

 

By:

Luzerne Ave. LLC, its managing partner

 

 

 

 

/s/ [ILLEGIBLE]

 

By

/s/ J. Martin Lastner

 (Seal)

 

 

 

Name: J. Martin Lastner

 

 

 

Title: Authorized agent

 

 

 

 

 

 

TENANT

 

 

 

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Jeanneret

(SEAL)

 

 

 

 

Name: Andrew Jeanneret

 

 

 

 

Title: SVP Accounting

 

3

--------------------------------------------------------------------------------
